Citation Nr: 9910250	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In September 1998, the veteran had a hearing at the Central 
Office in Washington, D.C. before the below signing Board 
member.  At that time the veteran submitted documents 
consisting of private medical records dated in 1970, a lay 
statement dated in April 1992, and statements of reports of 
Dr. Thomas L. Pommering dated in October 1996 and September 
1998.  The veteran waived RO consideration of this evidence.  

The claim for an increased rating for a right knee disability 
will be addressed in the remand section of this decision.  


FINDINGS OF FACTS

1.  The RO denied service connection for a left knee 
disability on a secondary basis in December 1979 and January 
1991; those decisions were not appealed and each became final 
after one year.  

2.  The evidence added to the record since the January 1991 
rating decision is new and material and so significant that 
it must be considered in order to decide the claim.  

CONCLUSION OF LAW

Evidence received since the January 1991 rating decision 
denying service connection for a left knee disability on a 
secondary basis is both new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for secondary service connection for a 
left knee disability was denied by the RO in December 1979.  
The RO found that the left knee was not incurred in service 
or secondary to the veteran's service-connected right knee 
disability.  The veteran was given written notification of 
that determination.  He did not appeal.  In a January 1991 
rating decision, the RO again denied the veteran's claim for 
service connection for a left knee disability on a secondary 
basis.  The veteran was notified of that determination.  
However, he failed to file a Substantive Appeal.  As the 
basis of the July 1991 denial, the RO determined that the 
evidence failed to demonstrate an etiological relationship 
between the left knee disability and the veteran's service-
connected right knee disability.  

The evidence that the RO considered at the time of the 
January 1991 rating decision consisted of VA examinations 
dated in January 1967 and January 1972, a private medical 
statement dated in October 1979, a VA examination dated in 
November 1979, a private medical statement dated in August 
1990, and the report of a VA examination dated in September 
1990.  

The Board notes that the January 1967 VA examination is 
silent for complaints and findings pertaining to the left 
knee.  When seen by VA in January 1972, the veteran related 
that in 1970 he had developed problems with the left knee.  
The examiner did not provide any findings or diagnosis with 
regard to the left knee.  The October 1979 statement provides 
that the veteran had a medial meniscus performed on the left 
knee in 1970 and that the veteran demonstrated limitation of 
motion of the left knee.  
The report of the November 1979 VA examination provides, in 
pertinent part, subjective complaints of pain, stiffness, 
loss of extension and motion in the left knee.  X-rays of the 
left knee associated with the examination revealed 
osteoarthritic changes.  At the conclusion of an examination 
of the left knee, the examiner entered diagnoses including 
postoperative residuals of a medial meniscectomy of the left 
knee with limitation of motion and degenerative arthritis.  
The August 1990 private statement primarily provides that the 
veteran was seen for complaints involving the left knee.  At 
the September 1990 VA examination, the veteran related that 
his right knee collapsed which resulted in injury to the left 
knee.  The examiner noted pathology with regard to the left 
knee.  X-rays findings revealed degenerative changes of the 
knees slightly greater on the left.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a), see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Evidence received since the January 1991 rating decision 
includes private hospital records dated in 1970, a lay 
statement dated in April 1992, private medical statements 
dated in October 1996, the report of a VA examination dated 
in November 1997, a statement of Dr. Thomas L. Pommering 
dated in September 1998, and the transcripts of a personal 
hearing dated in September 1998.  

After reviewing the additional evidence presented since the 
January 1991 denial of the veteran's claim, the Board finds 
that evidence added to the record since that decision is new 
and material.  The Board observes that the veteran's claim 
was previously denied because there was no evidence providing 
an etiological relationship between the veteran's left knee 
disability and service-connected right knee disability.  
Evidence submitted since the January 1991 denial consists of 
Dr. Pommering's September 1998 statement wherein the doctor 
indicated that he believed that a chronically unstable and 
subluxing right knee could have predisposed the veteran to 
having a give-way episode on the contralateral left knee.  
The doctor opined that he felt that the left knee was 
originally injured due to chronic instability of the right 
knee.  Giving the foregoing, the Board finds that the 
September 1998 statement is, under the provisions of 
38 C.F.R. § 3.156(a), clearly, "so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, this item of evidence is new and material 
and, therefore, the veteran's previously denied claim for 
service connection for left knee disability on a secondary 
basis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability on a 
secondary basis is reopened.  


REMAND

In light of the Board's decision to reopen the veteran's 
claim for service connection for left knee disability on a 
secondary basis (and inasmuch as such claim, given the 
evidentiary context thereof, is well grounded), the Board is 
of the view, in accordance with Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999), that additional development, 
as specified below, is warranted.  

With regard to the increased rating claim, the veteran 
maintains that his right knee disability is more disabling 
than currently evaluated.  When examined by VA in November 
1997, the veteran complained that walking exacerbated his 
right knee pain.  The veteran also indicated that he could 
not sit in a straight chair because he could not fully 
straighten out or fully bend the knee.  On physical 
examination, the examiner indicated that the veteran walked 
with a short stance on the left and a bent knee (more on the 
left), bilaterally.  Range of motion of the right knee was 
165 degrees to 130 degrees which the examiner indicated 
constituted a 15 degree flexion deformity.  The knees 
demonstrated 2 plus crepitation.  Instability on anterior 
drawer sign of the right knee was noted.  The medial and 
collateral ligaments were satisfactory on the right.  The 
diagnosis was severe degenerative joint disease of both 
knees.  

In September 1998, Dr. Thomas L. Pommering reported that the 
veteran had a history of right knee instability whereby that 
knee has "given way" on several occasions and chronic right 
knee pain.  The doctor stated that a physical examination 
dated in August 1998 revealed, in pertinent part, that the 
veteran had an abnormal gait because of his inability to 
extend the knees.  The knees were hypertrophic and swollen.  
The veteran demonstrated chronic 1-2 plus effusion on both 
sides and 2-3 plus crepitus on both knees.  Forward flexion 
of the right knee was to 76 degrees and extension was to 22 
degrees.  Increased anterior translation during Lachman's 
test on the right side was noted.  Collateral ligament 
instability on the medial and lateral sides appeared to be 
stable.  It was also noted that X-rays showed advanced tri-
compartmental degenerative joint disease.  

The Board notes that the veteran's residuals of an injury to 
the right knee with post traumatic arthritis is presently 
rated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  However, the 
VA General Counsel issued a precedented opinion (VAOPGCPREC 
23-97) holding that a claimant who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257, if the claimant has additional disability.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a zero-percent rating for 
limitation of motion under Codes 5260 or 5261.  In that 
connection, the Board is of a view that another VA 
examination as specified below would be helpful in an 
equitable disposition of this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the nature and 
extent of any left knee disability and 
the current level of severity of the 
service-connected right knee disability.  
The claims folder and a copy of the 
Remand must be available to the examiner 
for review prior to the examinations.  
All indicated studies, including X-rays, 
should be conducted.  With respect to any 
left knee disability found to be present, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder was caused or 
worsened by the veteran's service-
connected right knee disability.  With 
respect to the right knee, findings 
bearing on range of motion as well as 
instability are essential.  In addition, 
tests of joint movement against varying 
resistance should be performed by the 
examiner.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The rationale for all opinions expressed 
should be explained.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and adjudicate the 
claim for service connection for a left 
knee disability as secondary to a 
service-connected right knee disability 
on a de novo basis and readjudicate the 
claim for an increased rating for right 
knee disability with consideration of 
VAOPGCPREC 23-97; 38 C.F.R. §§ 4.40, 
4.45.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  





Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

